PUBLISHED




UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


BETTY J. OSTERGREN,                      
                Plaintiff-Appellee,
                  v.
KENNETH T. CUCCINELLI, II, in his
official capacity as Attorney
General of Virginia,                        No. 09-1723
               Defendant-Appellant.


ELECTRONIC PRIVACY INFORMATION
CENTER,
      Amicus Supporting Appellee.
                                         

BETTY J. OSTERGREN,                      
                  Plaintiff-Appellant,
                  v.
KENNETH T. CUCCINELLI, II, in his
official capacity as Attorney
General of Virginia,                        No. 09-1796
                Defendant-Appellee.


ELECTRONIC PRIVACY INFORMATION
CENTER,
     Amicus Supporting Appellant.
                                         
2                   OSTERGREN v. CUCCINELLI
         Appeals from the United States District Court
       for the Eastern District of Virginia, at Richmond.
             Robert E. Payne, Senior District Judge.
                     (3:08-cv-00362-REP)

                   Argued: March 23, 2010

                    Decided: July 26, 2010

       Before DUNCAN and DAVIS, Circuit Judges, and
    Joseph R. GOODWIN, Chief United States District Judge
           for the Southern District of West Virginia,
                     sitting by designation.



Affirmed in part, reversed in part, and remanded by published
opinion. Judge Duncan wrote the opinion, in which Judge
Davis and Judge Goodwin concurred. Judge Davis wrote a
separate concurring opinion.


                          COUNSEL

ARGUED: Earle Duncan Getchell, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellant/Cross-Appellee. Rebecca Kim Glenberg,
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
OF VIRGINIA, Richmond, Virginia, for Appellee/Cross-
Appellant. ON BRIEF: William C. Mims, Attorney General
of Virginia, Stephen R. McCullough, State Solicitor General,
William E. Thro, Special Counsel, Martin L. Kent, Chief
Deputy Attorney General, Stephen M. Hall, Assistant Attor-
ney General, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellant/Cross-
Appellee. Frank M. Feibelman, Cooperating Attorney, ACLU
OF VIRGINIA, Richmond, Virginia, for Appellee/Cross-
                   OSTERGREN v. CUCCINELLI                    3
Appellant. Marc Rotenberg, John Verdi, Jared Kaprove, Mat-
thew Phillips, ELECTRONIC PRIVACY INFORMATION
CENTER, Washington, D.C., for Amicus Supporting
Appellee/Cross-Appellant.


                          OPINION

DUNCAN, Circuit Judge:

   This appeal arises from a First Amendment challenge to
Virginia’s Personal Information Privacy Act, Va. Code
§§ 59.1-442 to -444. Section 59.1-443.2 prohibits
"[i]ntentionally communicat[ing] another individual’s social
security number to the general public." The district court
found this section unconstitutional as applied to an advocacy
website that criticized Virginia’s release of private informa-
tion and showed publicly available Virginia land records con-
taining unredacted Social Security numbers ("SSNs").
Ostergren v. McDonnell, No. 08-362, 2008 WL 3895593, at
*14 (E.D. Va. Aug. 22, 2008). Later, the court entered a per-
manent injunction barring Virginia from punishing the repub-
lication of "publicly obtainable documents containing
unredacted SSNs of Virginia legislators, Virginia Executive
Officers or Clerks of Court as part as [sic] an effort to reform
Virginia law and practice respecting the publication of SSNs
online." Ostergren v. McDonnell, 643 F. Supp. 2d 758, 770
(E.D. Va. 2009). Both decisions are challenged on appeal. For
the reasons that follow, we affirm in part and reverse in part.

                               I.

   Betty Ostergren resides in Hanover County, Virginia, and
advocates for information privacy across the country. Calling
attention to Virginia’s practice of placing land records on the
Internet without first redacting SSNs, she displayed copies of
Virginia land records containing unredacted SSNs on her
4                      OSTERGREN v. CUCCINELLI
website. After section 59.1-443.2 was amended to prohibit
this practice, but before the amendment took effect in July
2008, Ostergren brought this constitutional challenge.1

                                    A.

   The clerk of court for each county in Virginia maintains
documents affecting real property within the county. These
"land records" reflect the ownership, conveyance, encum-
brance, or financing of real property.2 They include deeds,
contracts, liens, divorce decrees, and various other docu-
ments. See Va. Code § 17.1-227. Virginia law requires that
clerks make land records available for public inspection. See
Va. Code § 17.1-208. Any person can review and copy land
records by visiting the courthouse and requesting them.

   During the 1990s, many clerks of court began placing land
records on the Internet. According to counsel for the Attorney
General, the impetus came mainly from the real estate indus-
try because online access to land records facilitated numerous
real estate transactions. The Virginia General Assembly
encouraged this practice by allowing clerks to charge a fee for
online access. See Va. Code § 17.1-276. The General Assem-
bly later established a "Technology Trust Fund Fee" assessed
for every document recorded, and set aside the revenue for
    1
     We provide factual background primarily through July 2008. Regard-
ing the district court’s decision finding section 59.1-443.2 unconstitu-
tional, we cannot consider later factual developments because the record
below did not extend beyond July 2008. See Kirkpatrick v. Lenoir County
Bd. of Educ., 216 F.3d 380, 384 (4th Cir. 2000) ("From a procedural
standpoint, courts hearing a case on appeal are limited to reviewing the
record that has been developed below."). Regarding injunctive relief, we
could theoretically have considered factual background through June
2009, but the record below contains little evidence about factual develop-
ments after July 2008.
   2
     Virginia law states that "‘[l]and records’ means any writing authorized
by law to be recorded on paper or in electronic format that the clerk
records affecting title to real property . . . ." Va. Code § 17.1-292(B).
                   OSTERGREN v. CUCCINELLI                    5
improving access to public records through information tech-
nology. See Va. Code § 17.1-279. The General Assembly also
declared "the intent . . . that all circuit court clerks provide
secure remote access to land records on or before July 1,
2006." 2004 Va. Acts 980. Finally, in 2007, the General
Assembly imposed guidelines for posting land records online,
see Va. Code § 17.1-294, and required that "[e]very circuit
court clerk shall provide secure remote access to land records
. . . on or before July 1, 2008," Va. Code § 17.1-279(D)(3).

   The parties stipulated that "[u]nder Virginia’s ‘secure
remote access’ system, any person may, for a nominal fee,
obtain online access to all of the land records for a given
locality." J.A. 86. Guidelines require that an individual must
register and obtain a username and password before using the
system. See Information Technology Resource Management
Standard, SEC503-02 §§ 1.4(3), 2.1 (Va. Info. Techs. Agency
Mar. 28, 2005). This involves signing an agreement, paying
a fee (possibly several hundred dollars per year), and provid-
ing certain personal information (first and last names, busi-
ness name, mailing address, telephone number, email address,
and citizenship status). Id. § 2.1.1. "Registration must be in
person or by means of a notarized or otherwise sworn applica-
tion that establishes the prospective Subscriber’s identity,
business or residence address, and citizenship status." Id.
§ 2.1.2.

   By July 2008, every county in Virginia had made its land
records available on the Internet through secure remote
access. This included over 200 million Virginia land records.

                              B.

   Virginia’s decision to place land records online raised cer-
tain concerns about information privacy. For many decades,
attorneys included SSNs on real estate documents submitted
for recording. Initially assigned for the purpose of administer-
ing Social Security laws, nine-digit SSNs have become
6                   OSTERGREN v. CUCCINELLI
widely used for identification and account authentication by
government agencies and private organizations because no
two people have the same number. They are thus highly sus-
ceptible to misuse. An unscrupulous individual who knows
another’s SSN could, for example, obtain fraudulent credit
cards or order new checks on that person’s account.

   When clerks of court began placing land records online,
they did nothing to redact SSNs. At that time, Virginia law
neither required such redaction nor prevented attorneys from
submitting documents for recording that contained unredacted
SSNs. In 2003 and 2004, however, the General Assembly pro-
vided that "clerk[s] may refuse to accept any instrument sub-
mitted for recordation that includes a grantor’s, grantee’s or
trustee’s social security number," and clarified that "the attor-
ney or party who prepares or submits the instrument has
responsibility for ensuring that the social security number is
removed from the instrument prior to the instrument being
submitted for recordation." Va. Code § 17.1-227. Virginia law
also provides that clerks "shall be immune from suit arising
from any acts or omissions relating to providing secure
remote access to land records pursuant to this section unless
the clerk was grossly negligent or engaged in willful miscon-
duct." Va. Code § 17.1-294(D).

   The General Assembly finally addressed redaction in the
2007 legislation mandating that clerks provide secure remote
access by July 1, 2008. See Va. Code § 17.1-279(D)(3). The
General Assembly noted clerks’ authority to redact SSNs
from digital land records available through secure remote
access, authorized hiring private vendors to run redaction
software, and authorized using Technology Trust Fund money
for this purpose. See Va. Code § 17.1-279. The legislation
would have also required clerks to complete the redaction
process by July 1, 2010, but this provision never went into
effect because the General Assembly failed to appropriate the
necessary funds. See 2007 Va. Acts 872; 2007 Va. Acts 748.
These efforts focused solely on digital land records available
                      OSTERGREN v. CUCCINELLI                        7
online. Virginia does not redact SSNs from original land
records maintained at local courthouses even though Virginia
law requires that such records remain publicly accessible.

   The redaction process involves two steps—one electronic,
the other manual. First, computer software checks digital land
records and, in essence, labels each document "SSN found,"
"SSN probably found," "SSN possibly found," and "SSN not
found." Individuals then manually review all but the last cate-
gory, which they randomly sample. According to stipulation,

      The accuracy of the redaction methods used by the
      circuit court clerks with regard to images that actu-
      ally have social security numbers is between 95%
      and 99%. After redaction, a social security number
      that remains un-redacted in the online land records
      will be redacted if the Clerk is informed of the inac-
      curacy. If not brought to the Clerk’s attention, it will
      remain accessible in the online land records.

J.A. 230. One company, Computing System Innovations
("CSI"), handled redaction for 67 counties. In processing
about 50 million images, CSI manually reviewed about 5 mil-
lion and discovered that 1,575,422 (about 3.21%) contained
SSNs.3

   By July 2008, 105 of Virginia’s 120 counties reported that
they had completed the redaction process. Among the 15 that
remained, two planned to finish by July 2010 and the rest
planned to finish by December 2009. Despite the incomplete
redaction, these 15 counties nonetheless continued to make
their land records available online through secure remote
access.
  3
   Ostergren testified that on July 15, 2008, after Hanover County pur-
portedly finished redacting SSNs, she successfully located Hanover
County land records containing unredacted SSNs through secure remote
access.
8                     OSTERGREN v. CUCCINELLI
                                   C.

   When Virginia clerks of court started placing land records
containing unredacted SSNs online, Ostergren began lobbying
the General Assembly in opposition and contacting individu-
als whose SSNs were compromised. She has engaged in simi-
lar advocacy across the country, but such advocacy alone met
with little success. Ostergren created her website
www.TheVirginiaWatchdog.com in 2003 and, two years later,
began posting copies of public records containing unredacted
SSNs obtained from government websites. Since then, Oster-
gren has posted numerous Virginia land records showing
SSNs that she herself obtained through Virginia’s secure
remote access website. For example, she explained that
searching for the term "Internal Revenue Service," "Depart-
ment of Justice," or "United States" produces thousands of
federal tax liens, and all those filed before 2006 contain SSNs.

   In posting records online, Ostergren seeks to publicize her
message that governments are mishandling SSNs and gener-
ate pressure for reform.4 She explained that "seeing a docu-
ment containing an SSN posted on my website makes a
viewer understand instantly, at a gut level, why it is so impor-
tant to prevent the government from making this information
available on line [sic]." J.A. 89. She added that merely
explaining the problem lacks even "one-tenth the emotional
impact that is conveyed by the document itself, posted on the
website." J.A. 89. Perhaps for this reason, Ostergren received
considerable media attention when she began posting records
online. Furthermore, many government agencies outside Vir-
ginia responded by removing public records from the Internet
or redacting private information.
    4
   Normally Ostergren reveals only public officials’ SSNs, reasoning that
they are "the people who have the influence to address the problem." J.A.
89. She explained, however, that in June 2008 the clerk of court for
Pulaski County, Arkansas, refused to remove land records from the Inter-
net pending SSN redaction until Ostergren published land records that
showed several prominent local citizens’ SSNs.
                       OSTERGREN v. CUCCINELLI                            9
   Despite this success, Ostergren’s website has also contrib-
uted to the underlying social concern that motivates her advo-
cacy. Because one can visit her website and find public
records showing SSNs without needing to register or input
search terms, Ostergren makes Virginia land records showing
SSNs more accessible to the public than they are through Vir-
ginia’s secure remote access system. Potential wrongdoers not
experienced or motivated enough to register for secure remote
access might nonetheless stumble upon Ostergren’s website
and obtain SSNs. Indeed, one person has pleaded guilty to
using Ostergren’s website to obtain fraudulent credit cards.

                                    D.

   The controversy that spurred this case arose from Oster-
gren’s disclosure of others’ SSNs printed in Virginia land
records that she posted online. Section 59.1-443.2 of the Code
of Virginia provides that "a person shall not . . .
[i]ntentionally communicate another individual’s social secur-
ity number to the general public." Va. Code § 59.1-
443.2(A)(1). In Spring 2008, the General Assembly removed
a statutory exception for "records required by law to be open
to the public."5 2008 Va. Acts 837. The Attorney General of
Virginia later indicated that, after this change took effect on
July 1, 2008, Ostergren would be prosecuted under section
59.1-443.2 for publicly disseminating Virginia land records
containing unredacted SSNs.6
  5
     Ostergren alleges that the General Assembly made this change "in
direct response to [her] website." J.A. 10.
   6
     For a section 59.1-443.2 violation, the Attorney General may seek vari-
ous civil penalties, including fines and injunctions. See Va. Code §§ 59.1-
201 to -206. Furthermore, "[a]ny person who suffers loss as the result of
a violation" may "initiate an action to recover actual damages, or $500,
whichever is greater," or for a willful violation, "an amount not exceeding
three times the actual damages sustained, or $1,000, whichever is greater,"
plus "reasonable attorneys’ fees and court costs." Va. Code § 59.1-204.
10                  OSTERGREN v. CUCCINELLI
   On June 11, 2008, Ostergren brought this action in the
Eastern District of Virginia under 42 U.S.C. § 1983 seeking
declaratory and injunctive relief, and attorney’s fees and
costs. She contended that enforcing section 59.1-443.2 against
her for publishing copies of public records lawfully obtained
from a government website violates the First Amendment.
During a hearing on Ostergren’s motion for preliminary
injunctive relief, Virginia’s Attorney General agreed not to
enforce the statute against Ostergren while this action remains
pending.

   On August 22, 2008, the district court concluded, based
upon stipulated facts, that "Virginia Code § 59.1-443.2 is
unconstitutional as applied to Ostegren’s [sic] website as it
presently exists." Ostergren, 2008 WL 3895593, at *14. On
June 2, 2009, after further briefing and argument about
injunctive relief, the court entered

     a permanent injunction . . . against enforcement of
     Va. Code § 59.1-443.2 against any iteration of Oster-
     gren’s website, now or in the future, that simply
     republishes publicly obtainable documents contain-
     ing unredacted SSNs of Virginia legislators, Virginia
     Executive Officers or Clerks of Court as part as [sic]
     an effort to reform Virginia law and practice respect-
     ing the publication of SSNs online.

Ostergren, 643 F. Supp. 2d at 770. The Attorney General
appealed, challenging the district court’s August 22, 2008,
constitutional determination. Ostergren cross-appealed, argu-
ing that the June 2, 2009, award of injunctive relief was too
narrow. We consider the appeal and cross-appeal below.

                              II.

   First we review the district court’s August 22, 2008, consti-
tutional determination. "We review de novo a properly pre-
served constitutional claim." United States v. Hall, 551 F.3d
                        OSTERGREN v. CUCCINELLI                            11
257, 266 (4th Cir. 2009). Virginia argues that SSNs are cate-
gorically unprotected speech that may be prohibited entirely.
Alternatively, Virginia argues that the state interest in pre-
serving citizens’ privacy by limiting SSNs’ public disclosure
justifies barring Ostergren’s speech. In other words, Virginia
maintains that the First Amendment does not apply here and
that, even if it does, enforcing section 59.1-443.2 against
Ostergren should survive First Amendment scrutiny. We
address each argument in turn.7

                                     A.

   The First Amendment’s protection of "freedom of speech,
or of the press," was designed to allow individuals to criticize
their government without fear. U.S. Const. amend I; see Gen-
tile v. State Bar of Nev., 501 U.S. 1030, 1034 (1991) ("There
  7
    Virginia challenged standing and ripeness before the district court but
not on appeal. We observe that standing and ripeness are established
merely to satisfy ourselves of our jurisdiction. Although no prosecution
occurred, Ostergren has standing because the Attorney General planned to
initiate prosecution and section 59.1-443.2 was recently amended to reach
her speech. See N.C. Right to Life, Inc. v. Bartlett, 168 F.3d 705, 710 (4th
Cir. 1999) ("A non-moribund statute that facially restricts expressive
activity by the class to which the plaintiff belongs presents . . . a credible
threat [of prosecution], and a case or controversy thus exists in the absence
of compelling evidence to the contrary." (internal quotations and alter-
ations omitted)); Mobil Oil Corp. v. Att’y Gen. of Va., 940 F.2d 73, 76 (4th
Cir. 1991) (holding that where a law was recently amended to cover con-
duct at issue "[i]t would be unreasonable to assume" that the government
made that change "without intending that it be enforced"). Furthermore,
Ostergren’s constitutional claim regarding publishing Virginia land
records appears ripe because "[t]he factual situation is well-developed,"
there are "no material facts that are in dispute," and "[t]he parties argue
only on the application of the law." Ostergren, 2008 WL 3895593, at *5;
see Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006) ("balanc[ing] the
fitness of the issues for judicial decision with the hardship to the parties
of withholding court consideration" to assess ripeness and noting that "[a]
case is fit for judicial decision when the issues are purely legal and when
the action in controversy is final and not dependent on future uncertain-
ties" (internal quotations omitted)).
12                  OSTERGREN v. CUCCINELLI
is no question that speech critical of the exercise of the State’s
power lies at the very center of the First Amendment."); New
York Times Co. v. Sullivan, 376 U.S. 254, 273 (1964) (calling
liberty to criticize government conduct "the central meaning
of the First Amendment"). This protection also precludes the
government from silencing the expression of unpopular ideas.
See Police Dep’t of Chi. v. Mosley, 408 U.S. 92, 95 (1972)
("[T]he First Amendment means that government has no
power to restrict expression because of its message, its ideas,
its subject matter, or its content."). Accordingly, laws restrict-
ing the content of expression normally are invalid under the
First Amendment unless narrowly tailored to promote a com-
pelling state interest. See United States v. Playboy Entm’t
Group, Inc., 529 U.S. 803, 813 (2000) ("If a statute regulates
speech based on its content, it must be narrowly tailored to
promote a compelling Government interest."); see also R.A.V.
v. City of St. Paul, 505 U.S. 377, 382 (1992) ("Content-based
regulations are presumptively invalid.").

   The Supreme Court has nevertheless identified certain cate-
gories of "unprotected" speech that may be circumscribed
entirely. Fighting words, obscenity, incitement of illegal
activity, and child pornography are examples. See Chaplinsky
v. New Hampshire, 315 U.S. 568, 571-72 (1942); Roth v.
United States, 354 U.S. 476, 485 (1957); Brandenburg v.
Ohio, 395 U.S. 444, 447-48 (1969); New York v. Ferber, 458
U.S. 747, 764 (1982); see also Schenck v. United States, 249
U.S. 47, 52 (1919) ("The most stringent protection of free
speech would not protect a man in falsely shouting fire in a
theatre and causing a panic."). The Court has said that these
categories of unprotected speech "are no essential part of any
exposition of ideas, and are of such slight social value as a
step to truth that any benefit that may be derived from them
is clearly outweighed by the social interest in order and
morality." Chaplinsky, 315 U.S. at 572.

  Virginia argues that the unredacted SSNs on Ostergren’s
website should not be protected under the First Amendment
                         OSTERGREN v. CUCCINELLI                            13
because they facilitate identity theft and are no essential part
of any exposition of ideas. See Eugene Volokh, Crime-
Facilitating Speech, 57 Stan. L. Rev. 1095, 1146-47 (2005)
(arguing that SSNs and computer passwords are "categories
of speech that are likely to have virtually no noncriminal
uses" and that "[r]estricting the publication of full social
security numbers or passwords . . . will not materially inter-
fere with valuable speech"). Although these observations
might be true under certain circumstances, we cannot agree
with Virginia’s argument here. The unredacted SSNs on Vir-
ginia land records that Ostergren has posted online are inte-
gral to her message. Indeed, they are her message. Displaying
them proves Virginia’s failure to safeguard private informa-
tion and powerfully demonstrates why Virginia citizens
should be concerned.8 Cf. United States v. Hubbell, 530 U.S.
  8
   Virginia argues that Ostergren could redact several digits from each
SSN and still express her message. But the First Amendment protects
Ostergren’s freedom to decide how her message should be communicated.
Although wearing a jacket bearing the words "Boo for the Draft" rather
than "Fuck the Draft" may convey the same political critique, the Supreme
Court found that the government cannot prohibit the more offensive ver-
sion. Cohen v. California, 403 U.S. 15, 24 (1971) (noting "the usual rule
that governmental bodies may not prescribe the form or content of individ-
ual expression"). The Court explained:
      [M]uch linguistic expression serves a dual communicative func-
      tion: it conveys not only ideas capable of relatively precise,
      detached explication, but otherwise inexpressible emotions as
      well. In fact, words are often chosen as much for their emotive
      as their cognitive force. We cannot sanction the view that the
      Constitution, while solicitous of the cognitive content of individ-
      ual speech has little or no regard for that emotive function which
      practically speaking, may often be the more important element of
      the overall message sought to be communicated.
Id. at 26. Furthermore, partial redaction would diminish the documents’
shock value and make Ostergren less credible because people could not
tell whether she or Virginia did the partial redaction. See Ross v. Midwest
Commc’ns, Inc., 870 F.2d 271, 274 (5th Cir. 1989) (holding that disclos-
ing a rape victim’s name in a documentary about the convicted man’s
potential innocence was "of unique importance to the credibility and per-
14                      OSTERGREN v. CUCCINELLI
27, 36-37 (2000) (noting that "the act of producing documents
in response to a subpoena . . . may implicitly communicate
statements of fact" because "[b]y producing documents . . .
the witness would admit that the papers existed, were in his
possession or control, and were authentic" (internal quotations
omitted)).

   We find particularly significant just how Ostergren com-
municates SSNs. She does not simply list them beside peo-
ple’s names but rather provides copies of entire documents
maintained by government officials. Given her criticism about
how public records are managed, we cannot see how drawing
attention to the problem by displaying those very documents
could be considered unprotected speech. Indeed, the Supreme
Court has deemed such speech particularly valuable within
our society:

     Public records by their very nature are of interest to
     those concerned with the administration of govern-
     ment, and a public benefit is performed by the
     reporting of the true contents of the records by the
     media. The freedom of the press to publish that
     information appears to us to be of critical importance
     to our type of government in which the citizenry is
     the final judge of the proper conduct of public busi-
     ness.

Cox Broad. Corp. v. Cohn, 420 U.S. 469, 495 (1975). Thus,
although we do not foreclose the possibility that communicat-

suasive force of the story"); Gilbert v. Med. Econ. Co., 665 F.2d 305, 308
(10th Cir. 1981) (regarding an article about medical malpractice that dis-
closed a doctor’s name and photograph, finding that "these truthful repre-
sentations . . . strengthen the impact and credibility of the article" because
"[t]hey obviate any impression that the problems raised in the article are
remote or hypothetical, thus providing an aura of immediacy and even
urgency that might not exist had plaintiff’s name and photograph been
suppressed").
                       OSTERGREN v. CUCCINELLI                           15
ing SSNs might be found unprotected in other situations, we
conclude, on these facts, that the First Amendment does reach
Ostergren’s publication of Virginia land records containing
unredacted SSNs.9

                                    B.

   We next consider whether enforcing section 59.1-443.2
against Ostergren for posting online Virginia land records
containing unredacted SSNs survives First Amendment scru-
tiny. Although Ostergren’s political speech criticizing Vir-
ginia "lies at the very center of the First Amendment,"
Gentile, 501 U.S. at 1034, publishing SSNs online under-
mines individual privacy. Freedom of speech must therefore
be weighed against the "right of privacy" which the Supreme
Court has also recognized. See Cox Broad., 420 U.S. at 488
(recognizing "the so-called right of privacy"). The Court tried
to strike that balance in Cox Broadcasting and subsequent
cases involving restrictions on truthful publication of private
information. Because we must decide where this case fits
within that balance, we begin our analysis by reviewing those
decisions.

  In Cox Broadcasting, the Supreme Court ruled that the First
Amendment prohibits a lawsuit against a television station for
broadcasting a rape victim’s name when the station learned
   9
     After this appeal was briefed and orally argued, the Supreme Court
clarified that Chaplinksy does not provide a sufficient test for identifying
categories of unprotected speech because such categories derive from his-
tory and tradition. See United States v. Stevens, 130 S.Ct. 1577, 1586
(2010) (declining to recognize a new category of unprotected speech for
depictions of animal cruelty). The Court also disavowed "a freewheeling
authority to declare new categories of speech outside the scope of the First
Amendment," admitting only that "[m]aybe there are some categories of
speech that have been historically unprotected, but have not yet been spe-
cifically identified or discussed as such in our case law." Id. Because we
already find Virginia’s argument unpersuasive, we need not also conduct
the historical analysis that Stevens would require.
16                  OSTERGREN v. CUCCINELLI
her identity from a publicly available court record. The issue
arose in the context of six youths being indicted for rape and
murder. Although their case garnered substantial press atten-
tion, the victim’s identity was not disclosed because Georgia
law prohibited "publish[ing] or broadcast[ing] the name or
identity of a rape victim." Id. at 472. During trial, the clerk of
court showed a reporter the indictments even though they
clearly stated the victim’s full name. The reporter later
explained, "[N]o attempt was made by the clerk or anyone
else to withhold the name and identity of the victim from me
or from anyone else and the said indictments apparently were
available for public inspection upon request." Id. at 472 n.3.
When the television station employing the reporter later
broadcast the victim’s name, her father sued for money dam-
ages. The Georgia Supreme Court held that his "complaint
stated a cause of action ‘for the invasion of the . . . right of
privacy, or for the tort of public disclosure,’" and rejected the
station’s First Amendment defense. Id. at 474 (quoting Cox
Broad. Corp. v. Cohn, 200 S.E.2d 127, 130 (Ga. 1973)).

   The Supreme Court reversed. Although recognizing "a
strong tide running in favor of the so-called right of privacy,"
id. at 488, the Court reasoned that "the interests in privacy
fade when the information involved already appears on the
public record," id. at 494-95. The Court observed that "[b]y
placing the information in the public domain on official court
records, the State must be presumed to have concluded that
the public interest was thereby being served." Id. at 495. The
Court also discussed the importance of truthful reporting
about public records and expressed reluctance to create a doc-
trine that "would invite timidity and self-censorship and very
likely lead to the suppression of many items that . . . should
be made available to the public." Id. at 496. The Court con-
cluded:

     At the very least, the First and Fourteenth Amend-
     ments will not allow exposing the press to liability
     for truthfully publishing information released to the
                   OSTERGREN v. CUCCINELLI                     17
    public in official court records. . . . Once true infor-
    mation is disclosed in public court documents open
    to public inspection, the press cannot be sanctioned
    for publishing it.

Id. The Court explained that "[i]f there are privacy interests
to be protected in judicial proceedings, the States must
respond by means which avoid public documentation or other
exposure of private information." Id.

   Although Cox Broadcasting avoided deciding whether
truthful publication may ever be punished, subsequent cases
helped to clarify the relevant inquiry. In Oklahoma Publishing
Co. v. District Court, 430 U.S. 308 (1977), the Supreme Court
held that a trial court could not bar newspapers from publish-
ing a juvenile offender’s name learned during a court pro-
ceeding open to the public. The Court explained, "‘Once a
public hearing ha[s] been held, what transpired there [can]not
be subject to prior restraint.’" Id. at 311 (quoting Nebraska
Press Ass’n v. Stuart, 427 U.S. 539, 568 (1976)). In Land-
mark Communications, Inc. v. Virginia, 435 U.S. 829 (1978),
the Court held that Virginia could not punish a newspaper for
publishing correct information that had been leaked about
confidential proceedings by the Virginia Judicial Inquiry and
Review Commission. The Court reasoned that Virginia’s
interests in preserving respect for courts and protecting indi-
vidual judges’ reputations did not justify prohibiting speech
that "clearly served those interests in public scrutiny and dis-
cussion of governmental affairs which the First Amendment
was adopted to protect." Id. at 839.

   The Supreme Court later articulated a constitutional stan-
dard based upon these decisions. In Smith v. Daily Mail Pub-
lishing Co., 443 U.S. 97 (1979), the Court observed that Cox
Broadcasting, Oklahoma Publishing, and Landmark Commu-
nications "all suggest strongly that if a newspaper lawfully
obtains truthful information about a matter of public signifi-
cance then state officials may not constitutionally punish pub-
18                 OSTERGREN v. CUCCINELLI
lication of the information, absent a need to further a state
interest of the highest order." Daily Mail, 443 U.S. at 103.
This case involved two newspapers convicted under a West
Virginia statute that barred publishing the names of juvenile
offenders without court approval. Reporters had learned cer-
tain juvenile offenders’ names by questioning witnesses,
police officers, and the prosecutor. The Supreme Court invali-
dated the convictions because West Virginia’s interest in pro-
tecting juvenile offenders’ anonymity was insufficiently
important and "there [was] no evidence to demonstrate that
the imposition of criminal penalties [was] necessary to protect
the confidentiality of juvenile proceedings." Id. at 105.

   After this flurry of decisions, the Supreme Court applied
the Daily Mail standard roughly a decade later in another case
about a rape victim. In The Florida Star v. B.J.F., 491 U.S.
524 (1989), the appellee B.J.F. reported to local police that
she had been robbed and sexually assaulted. Despite its inter-
nal policy against revealing names of rape victims, the police
department inadvertently placed a police report containing
B.J.F.’s name in its press room. The department did not
restrict access to the press room or to reports made available
therein. After a reporter copied the police report verbatim, an
area newspaper published an article containing B.J.F.’s full
name. She sued for money damages, claiming the newspaper
had been per se negligent because Florida law prohibited
printing, publishing, or broadcasting names of rape victims in
any instrument of mass communication. During trial, B.J.F.
testified that publicity of her rape made her suffer extreme
embarrassment, receive additional threats of rape, change her
phone number and residence, seek police protection, and
obtain medical health counseling. The jury awarded damages
and a Florida appellate court affirmed, rejecting the newspa-
per’s First Amendment defense.

  The Supreme Court reversed. Before applying the Daily
Mail standard regarding truthful publication of lawfully
obtained information, the Court noted three underlying con-
                   OSTERGREN v. CUCCINELLI                   19
siderations that justified this analytical approach. First, that
the standard covers only lawfully obtained information means
that the government retains ample means of protecting inter-
ests that might be threatened by publication. This consider-
ation has additional implications when the government itself
initially holds the information:

    To the extent sensitive information is in the govern-
    ment’s custody, it has even greater power to forestall
    or mitigate the injury caused by its release. The gov-
    ernment may classify certain information, establish
    and enforce procedures ensuring its redacted release,
    and extend a damages remedy against the govern-
    ment or its officials where the government’s mishan-
    dling of sensitive information leads to its
    dissemination. Where information is entrusted to the
    government, a less drastic means than punishing
    truthful publication almost always exists for guard-
    ing against the dissemination of private facts.

Id. at 534. Second, "punishing the press for its dissemination
of information which is already publicly available is relatively
unlikely to advance the interests in the service of which the
State seeks to act." Id. at 535. The Court added that "where
the government has made certain information publicly avail-
able, it is highly anomalous to sanction persons other than the
source of its release." Id. Third, "‘timidity and self-
censorship’ . . . may result from allowing the media to be pun-
ished for publishing certain truthful information." Id. (quoting
Cox Broad., 420 U.S. at 496). The Court explained that,
where the government discloses private information, not pro-
tecting its publication "would force upon the media the oner-
ous obligation of sifting through government press releases,
reports, and pronouncements to prune out material arguably
unlawful for publication . . . even where the newspaper’s sole
object was to reproduce, with no substantial change, the gov-
ernment’s rendition of the event in question." Id. at 536. Hav-
ing reiterated these considerations, the Court endorsed the
20                      OSTERGREN v. CUCCINELLI
Daily Mail standard: "We hold . . . that where a newspaper
publishes truthful information which it has lawfully obtained,
punishment may lawfully be imposed, if at all, only when nar-
rowly tailored to a state interest of the highest order." Id. at
541.

   Applying this standard, the Supreme Court found that the
newspaper article about B.J.F. truthfully published lawfully
obtained information about a matter of public significance.
The Court also found that punishing the newspaper was not
narrowly tailored to Florida’s interest in preserving rape vic-
tims’ privacy because the police department itself could have
initially withheld the sensitive information.10 That the depart-
ment’s disclosure was actually inadvertent was immaterial.
See id. at 538 ("B.J.F.’s identity would never have come to
light were it not for the erroneous, if inadvertent, inclusion by
the Department of her full name in an incident report made
available in a pressroom open to the public."). The Court con-
cluded: "Where, as here, the government has failed to police
itself in disseminating information, it is clear under Cox
Broadcasting, Oklahoma Publishing, and Landmark Commu-
nications that the imposition of damages against the press for
its subsequent publication can hardly be said to be a narrowly
tailored means of safeguarding anonymity." Id.

     Notably, Cox Broadcasting and its progeny avoided decid-
   10
      Notably, the Court expressly avoided deciding whether Florida’s
asserted interest constituted "a state interest of the highest order"—
resolving the case instead solely on narrow-tailoring grounds. Daily Mail,
443 U.S. at 103; see Florida Star, 491 U.S. at 537 ("At a time in which
we are daily reminded of the tragic reality of rape, it is undeniable that
these are highly significant interests, a fact underscored by the Florida
Legislature’s explicit attempt to protect these interests by enacting a crimi-
nal statute prohibiting much dissemination of victim identities. We accord-
ingly do not rule out the possibility that, in a proper case, imposing civil
sanctions for publication of the name of a rape victim might be so over-
whelmingly necessary to advance these interests as to satisfy the Daily
Mail standard.").
                       OSTERGREN v. CUCCINELLI                          21
ing the ultimate question of whether truthful publication could
ever be prohibited. Each decision resolved this ongoing con-
flict between privacy and the First Amendment "only as it
arose in a discrete factual context." Florida Star, 491 U.S. at
530. The Florida Star Court noted that "the future may bring
scenarios which prudence counsels our not resolving anticipa-
torily." Id. at 532 (citing Near v. Minnesota ex rel. Olson, 283
U.S. 697, 716 (1931) (hypothesizing "publication of the sail-
ing dates of transports or the number and location of
troops")).

   Those decisions nonetheless make clear that Ostergren’s
constitutional challenge must be evaluated using the Daily
Mail standard.11 Accordingly, Virginia may enforce section
59.1-443.2 against Ostergren for publishing lawfully
obtained, truthful information about a matter of public signifi-
cance "only when narrowly tailored to a state interest of the
highest order." Id. at 541. Virginia concedes that Ostergren
lawfully obtained and truthfully published the Virginia land
records that she posted online. Moreover, this information
plainly concerns "a matter of public significance," Daily Mail,
443 U.S. at 103, because displaying the contents of public
records and criticizing Virginia’s release of private informa-
tion convey political messages that concern the public, see
Cox Broad., 420 U.S. at 495 ("Public records by their very
nature are of interest to those concerned with the administra-
tion of government, and a public benefit is performed by the
reporting of the true contents of the records by the media.");
Landmark Commc’ns, 435 U.S. at 839 (deeming the operation
of government affairs "a matter of public interest"). There-
  11
     Counsel for the Attorney General conceded during oral argument that,
under this standard, Ostergren’s advocacy website cannot be distinguished
from a television station or newspaper. See Sheehan v. Gregoire, 272 F.
Supp. 2d 1135, 1145 (W.D. Wash. 2003) (considering a website about
police accountability "analytically indistinguishable from a newspaper"
where the website "communicates truthful lawfully-obtained, publicly-
available personal identifying information with respect to a matter of pub-
lic significance").
22                  OSTERGREN v. CUCCINELLI
fore, the only remaining issues are (1) whether Virginia has
asserted a state interest of the highest order and (2) whether
enforcing section 59.1-443.2 against Ostergren would be nar-
rowly tailored to that interest. We address each in turn.

                                1.

   Virginia asserts that its interest in protecting individual pri-
vacy by limiting SSNs’ public disclosure constitutes "a state
interest of the highest order." Daily Mail, 443 U.S. at 103.
Although noting that "it should not be difficult for a court to
conclude that the protection of SSNs from public disclosure
should qualify as a State interest of the highest order," the dis-
trict court reached the opposite conclusion upon reasoning
that Virginia’s conduct had been inconsistent with that inter-
est. Ostergren, 2008 WL 3895593, at *10; see id. ("[T]he
State’s own conduct in making those SSNs publicly available
through unredacted release on the Internet significantly under-
cuts the assertion . . . that the State actually regards protection
of SSNs as an interest of the highest order."). Before discuss-
ing this issue, we address the proper analytical framework for
determining what constitutes a state interest of the highest
order.

                                a.

   In assessing Virginia’s asserted interest, the district court
put to one side that interest’s actual importance and instead
considered only whether Virginia itself considered the interest
important—applying a subjective rather than objective stan-
dard. The court explained, "[I]t is not the perception of a fed-
eral court that defines a State interest of the highest order.
Instead, it is the State’s view and its conduct that, under
accepted First Amendment jurisprudence, must supply the
basis for such a conclusion." Id.; see Ostergren, 643 F. Supp.
2d at 766 ("Whether the State has an interest of the highest
order is answered by examining objectively the means by
which the State treats the information in question."). The
                    OSTERGREN v. CUCCINELLI                    23
court later added, "When, as here, a State legislature has
expressed its own view of the priority of a State interest, a
federal court is not permitted to revise that view to save the
statute." Ostergren, 2008 WL 3895593, at *11.

   In reaching this conclusion, the district court may have lim-
ited its consideration unnecessarily. In deciding what consti-
tutes a state interest of the highest order, courts cannot be
bound by "the State’s view and its conduct." Id. at *10. For
example, although a state government might demonstrate a
fervent, consistently applied policy of punishing people for
not cleaning up after their dogs, we would not therefore be
compelled to consider this a state interest of the highest order.
Conversely, although a state government might practice racial
discrimination for decades—and many have—we would not
therefore be barred from considering racial equality a state
interest of the highest order. See Regents of Univ. of Ca. v.
Bakke, 438 U.S. 265, 396 (1978) (Marshall, J., concurring)
("In light of the sorry history of discrimination and its devas-
tating impact on the lives of Negroes, bringing the Negro into
the mainstream of American life should be a state interest of
the highest order.").

   Furthermore, Supreme Court precedent applying the Daily
Mail standard makes clear that objective criteria can be con-
sidered when deciding what constitutes a state interest of the
highest order. In Butterworth v. Smith, 494 U.S. 624 (1990),
Florida maintained that its interest in preserving grand jury
secrecy justified preventing a reporter from publicizing his
own grand jury testimony. Concluding that Florida’s asserted
interest did not constitute a state interest of the highest order,
the Court observed that the Federal Rules of Criminal Proce-
dure contained no such requirement and that "only 14 States
have joined Florida in imposing an obligation of secrecy on
grand jury witnesses." Id. at 635. The Court explained that,
"[w]hile these practices are not conclusive as to the constitu-
tionality of Florida’s rule, they are probative of the weight to
be assigned Florida’s asserted interests and the extent to
24                      OSTERGREN v. CUCCINELLI
which the prohibition in question is necessary to further
them." Id. (emphasis added).12

   Despite concluding that a subjective standard was required,
the district court nevertheless observed that "in concept, Va.
Code § 59.1-443.2 furthers what ought to be, by any objective
measure, a State interest of the highest order." Ostergren, 643
F. Supp. 2d at 769. We turn now to that issue.

                                      b.

   We find it helpful to place our inquiry in historical context
by discussing the genesis of modern privacy concerns sur-
rounding SSNs. The Social Security Administration created
SSNs in 1936 merely to track individuals’ earnings and eligi-
bility for Social Security benefits. They soon became used for
other purposes, however, because SSNs provide unique per-
manent identification for almost every person. Indeed, the
federal government was among the first to avail itself of their
utility. In 1943, President Roosevelt ordered that any federal
agency which "establish[es] a new system of permanent
account numbers pertaining to individual persons" must "uti-
lize exclusively the Social Security Act account numbers."
Exec. Order No. 9397, 8 Fed. Reg. 16,095 (Nov. 30, 1943).
Countless state and federal agencies later adopted the SSN,
particularly during the 1960s. For example, Congress autho-
rized the Internal Revenue Service to begin using the SSN for
taxpayer identification in 1961. See Act of Oct. 5, 1961, Pub.
L. No. 87-397, 75 Stat. 828 (1961). Private organizations,
especially financial institutions, also started using the SSN for
account identification and other purposes. Indeed, the Bank
  12
     We note that, contrary to the concurrence’s suggestion, our First
Amendment analysis does indeed involve "a fact-intensive inquiry into the
state’s view and its actual conduct in furthering its asserted interest." Infra
at 47. We simply conduct that inquiry mainly regarding narrow-tailoring
—the approach Florida Star employed—rather than regarding the state
interest itself—the concurrence’s preferred approach.
                    OSTERGREN v. CUCCINELLI                   25
Records and Foreign Transactions Act, Pub. L. No. 91-508,
84 Stat. 1114 (1970), required banks, savings and loan associ-
ations, credit unions, and securities brokers and dealers to col-
lect customers’ SSNs. See, e.g., id. § 101 (requiring "the
maintenance of appropriate types of records by insured banks
of the United States where such records have a high degree
of usefulness in criminal, tax, or regulatory investigations or
proceedings").

   Public concern about information privacy, however, soon
increased. In 1973, the Department of Health, Education, and
Welfare published an influential report warning about "an
increasing tendency for the Social Security number to be used
as if it were an SUI [standard universal identifier]." U.S.
Department of Health, Education, and Welfare, Report of the
Secretary’s Advisory Committee on Automated Personal Data
Systems: Records, Computers, and the Rights of Citizens
xxxii (1973). Congress responded by enacting the Privacy Act
of 1974, 5 U.S.C. § 552a, which prohibits government agen-
cies from denying rights, privileges, or benefits because a per-
son withholds his SSN. By enacting this statute, "Congress
sought to curtail the expanding use of social security numbers
by federal and local agencies and, by so doing, to eliminate
the threat to individual privacy and confidentiality of informa-
tion posed by common numerical identifiers." Doyle v. Wil-
son, 529 F. Supp. 1343, 1348 (D. Del. 1982). The related
Senate Report stated that widespread usage of SSNs was "one
of the most serious manifestations of privacy concerns in the
Nation." S. Rep. No. 93-1183 (1974), as reprinted in 1974
U.S.C.C.A.N. 6916, 6943.

   Since then, usage of SSNs by federal and local agencies,
financial institutions, and other organizations has become
nearly ubiquitous. Beyond simply matching records with
accounts, these organizations also frequently use SSNs for
account authentication. This means that the SSN provides a
password that lets one modify account information. By conse-
quence, the SSN has become a crucial piece of information
26                 OSTERGREN v. CUCCINELLI
allowing the creation or modification of myriad personal
accounts. See U.S. Government Accountability Office, GAO
No. 09-759T, Identity Theft: Governments Have Acted to
Protect Personally Identifiable Information, but Vulnerabili-
ties Remain 8 (calling the SSN "a vital piece of information
needed to function in American society" and noting that "U.S.
citizens generally need an SSN to pay taxes, obtain a driver’s
license, or open a bank account, among other things"). Unfor-
tunately, for that reason, SSNs can easily be used to commit
identity theft—that is, tendering another’s identifying infor-
mation to carry out financial fraud or other criminal activity.
See Jonathan J. Darrow & Stephen D. Lichtenstein, "Do You
Really Need My Social Security Number?" Data Collection
Practices in the Digital Age, 10 N.C. J. L. & Tech. 1, 4-5
(2008) ("Reflecting the unfortunate reality that a single num-
ber can provide access to multiple accounts, commentators
have lamented that the social security number has become a
‘skeleton key’ for identity theft criminals."). One therefore
has a considerable privacy interest in keeping his SSN confi-
dential.

   We previously considered this privacy interest in Greid-
inger v. Davis, 988 F.2d 1344 (4th Cir. 1993). Invalidating a
statute that required people to provide their SSN before they
could vote and then publicly disclosed that confidential infor-
mation, we observed:

     Since the passage of the Privacy Act, an individual’s
     concern over his SSN’s confidentiality and misuse
     has become significantly more compelling. For
     example, armed with one’s SSN, an unscrupulous
     individual could obtain a person’s welfare benefits
     or Social Security benefits, order new checks at a
     new address on that person’s checking account,
     obtain credit cards, or even obtain the person’s pay-
     check.

Id. at 1353; see also City of Kirkland v. Sheehan, No. 01-2-
09513-7, 2001 WL 1751590, at *6 (Wash. Sup. Ct. May 10,
                   OSTERGREN v. CUCCINELLI                   27
2001) ("[A]ccess to an SSN allows a person, agency or com-
pany to more efficiently and effectively search for and seize
information and assets of another, a power originally avail-
able only to the government and one which was subject to
direct Constitutional restraint."). We added that "the harm that
can be inflicted from the disclosure of a SSN to an unscrupu-
lous individual is alarming and potentially financially ruin-
ous." Greidinger, 988 F.2d at 1354. On average, victims of
identity theft lose about $17,000 and must spend over $1,000
and 600 hours of personal time cleaning up their credit
reports. See Danielle Keats Citron, Reservoirs of Danger: The
Evolution of Public and Private Law at the Dawn of the Infor-
mation Age, 80 S. Cal. L. Rev. 241, 253 (2007).

   Reflecting these concerns, Congress and all 50 States have
passed laws regulating SSN collection and disclosure. See
Andrew Serwin, Information Security and Privacy §§ 22-23
(2009); see, e.g., 18 U.S.C. § 2721 (restricting release of
SSNs from motor vehicle records). Some States also recog-
nize a constitutional right barring the government from dis-
closing SSNs without consent. See, e.g., State ex rel. Beacon
Journal Publ’g Co. v. City of Akron, 640 N.E.2d 164, 169
(Ohio 1994). Although not dispositive, these practices indi-
cate a broad consensus that SSNs’ public disclosure should be
strictly curtailed.

   Given the serious privacy concerns and potential harm
stemming from SSN dissemination, Virginia’s asserted inter-
est in protecting individual privacy by limiting SSNs’ public
disclosure may certainly constitute "a state interest of the
highest order." Daily Mail, 443 U.S. at 103. We need not ulti-
mately decide that question, however, because our holding
below regarding narrow-tailoring suffices to resolve the con-
stitutional challenge. We discussed this issue merely to pro-
vide guidance to the district court fashioning injunctive relief
on remand. See Elm Grove Coal Co. v. Dir., O.W.C.P., 480
F.3d 278, 299 n.20 (4th Cir. 2007) ("We choose to address
this discovery issue because it is likely to arise on remand.");
28                 OSTERGREN v. CUCCINELLI
Charbonnages de France v. Smith, 597 F.2d 406, 417 (4th
Cir. 1979) ("[I]t may be appropriate to address a few points
presented on this appeal that, although not dispositive here,
could arise as important issues on remand.").

                               2.

   We next consider whether enforcing section 59.1-443.2
against Ostergren would be narrowly tailored to Virginia’s
asserted interest in preserving individual privacy by protect-
ing SSNs from public disclosure. Supreme Court precedent
imposes a stringent standard regarding narrow-tailoring. Cox
Broadcasting and its progeny indicate that punishing truthful
publication of private information will almost never be nar-
rowly tailored to safeguard privacy when the government
itself released that information to the press. See Cox Broad.,
420 U.S. at 496 ("Once true information is disclosed in public
court documents open to public inspection, the press cannot
be sanctioned for publishing it."); Florida Star, 491 U.S. at
534 ("Where information is entrusted to the government, a
less drastic means than punishing truthful publication almost
always exists for guarding against the dissemination of private
facts."). Even where disclosure to the press was accidental,
Florida Star indicates that the press cannot be prevented from
publishing the private information. In that case, B.J.F.’s iden-
tity was disclosed to the press accidentally despite the police
department’s policy against revealing rape victims’ names.
The Supreme Court nonetheless concluded that "[w]here . . .
the government has failed to police itself in disseminating
information, it is clear under Cox Broadcasting, Oklahoma
Publishing, and Landmark Communications that the imposi-
tion of damages against the press for its subsequent publica-
tion can hardly be said to be a narrowly tailored means of
safeguarding anonymity." Florida Star, 491 U.S. at 538.

  In both Cox Broadcasting and Florida Star, the govern-
ment disclosed private information to the press and thereafter
sought to prevent media outlets from truthfully publishing that
                          OSTERGREN v. CUCCINELLI                             29
information. This case appears similar in that Virginia like-
wise disclosed public records containing private information
to Ostergren and now seeks to prevent her from publishing
them online. Because Virginia "failed to police itself in dis-
seminating information," Cox Broadcasting and Florida Star
suggest that preventing Ostergren from publishing those
records could almost never be narrowly tailored. Id. Accord-
ing to their stringent standard, Ostergren could never be pro-
hibited from publicizing SSN-containing Virginia land
records she already lawfully obtained (including those posted
on her website),13 and Virginia would need to redact all origi-
nal land records available from courthouses (not merely digi-
tal copies available through secure remote access) before
Ostergren could be prohibited from publishing SSN-
containing Virginia land records she might later obtain.14
  13
      Whereas Ostergren posted online only about 30 records from various
States, her testimony indicates she obtained thousands of other public
records containing unredacted SSNs.
   14
      The district court was justifiably concerned about reaching this
extreme conclusion. When Ostergren maintained that under Cox Broad-
casting she could continue publicizing additional SSNs until Virginia fin-
ished redacting all original land records and digital copies, the court
responded,
       [I]f I understand it correctly, under the relief you want, she can
       go to the record, she can take thousands or hundreds of thou-
       sands, whatever is there, and publish them, and if she thinks that
       20 names have shock value, what do you think her attitude might
       be toward publishing thousands or hundreds of thousands?
J.A. 192. Ostergren replied,
       It is relief I want, and I wish I could tell you a principled way to
       make it narrower, but I can’t think of one, and I think that the
       Cox court struck the balance between privacy and free speech in
       the context of public records, and the way that they struck the
       balance was to hold that when the Government makes something
       available, they are responsible for controlling the dissemination
       of information. They can’t make someone else do it.
J.A. 193. The court responded again,
30                      OSTERGREN v. CUCCINELLI
   Despite apparent similarities, however, the instant case also
differs from Cox Broadcasting and Florida Star in two criti-
cal respects that warrant consideration because they impact
our narrow-tailoring analysis. First, this case implicates a dif-
ferent conception of privacy—one predicated upon control of
personal information rather than secrecy. Second, Virginia’s
knowledge about and practical control over the private infor-
mation here differs significantly from the situations involved
in Cox Broadcasting and Florida Star. Given these differ-
ences, this case requires a more nuanced analysis than that
suggested above.15 We consider each difference separately
below and then discuss the proper narrow-tailoring analysis.

                                     a.

   Cox Broadcasting involved Georgia’s tort of public disclo-
sure of private information, in which "the plaintiff claims the
right to be free from unwanted publicity about his private
affairs, which, although wholly true, would be offensive to a
person of ordinary sensibilities." Cox Broad., 420 U.S. at 489.

     [W]hat if accidentally the Social Security Administration, some-
     body went in and released all the Social Security numbers in the
     country? Are you saying that Congress couldn’t come in with a
     statute and say, you can’t replicate these things? What they
     would do is try to take the system that had gone wrong, fix what
     they can fix, knowing that there are people who have already got-
     ten into the database that spilled accidentally, but knowing the
     damage is somewhat limited and saying we are going to stop it
     right here, and the way we’re going to stop it is making it unlaw-
     ful for you, anybody, to take this information that’s been acciden-
     tally spilled and use it.
J.A. 193. We share the district court’s concern and consider below how
the instant case may be distinguished from Cox Broadcasting and Florida
Star regarding narrow-tailoring.
   15
      We are distinguishing Cox Broadcasting and Florida Star merely with
regard to the proper narrow-tailoring analysis, not with regard to whether
the Daily Mail standard applies.
                          OSTERGREN v. CUCCINELLI                             31
This cause of action "define[s] and protect[s] an area of pri-
vacy free from unwanted publicity in the press." Id. at 491.
"[T]he gravamen of the claimed injury is the publication of
information, whether true or not, the dissemination of which
is embarrassing or otherwise painful to an individual." Id. at
489. Florida Star involved the same privacy interest. B.J.F.
suffered emotional distress because the fact that she had been
raped, information she had hoped to keep secret, had been
widely publicized. See Florida Star, 491 U.S. at 528 ("B.J.F.
testified that she had suffered emotional distress from the
publication of her name.").

   Cox Broadcasting and Florida Star thus involved a particu-
lar conception of privacy whereby "private" matters are those
one would prefer to keep hidden from other people because
disclosure would be embarrassing or compromising.16 See
Whalen v. Roe, 429 U.S. 589, 598-99 (1977) (noting cases
protecting "privacy" that involved "the individual interest in
avoiding disclosure of personal matters"). Under this concep-
tion, one’s privacy interest hinges upon whether information
has been kept secret, and protecting privacy involves ensuring
that people can keep personal matters secret or hidden from
public scrutiny. See Daniel J. Solove, Conceptualizing
  16
    The Seventh Circuit has explored the human desire for secrecy about
certain personal matters:
       Even people who have nothing rationally to be ashamed of can
       be mortified by the publication of intimate details of their life.
       Most people in no wise deformed or disfigured would neverthe-
       less be deeply upset if nude photographs of themselves were pub-
       lished in a newspaper or a book. They feel the same way about
       photographs of their sexual activities, however "normal," or
       about a narrative of those activities, or about having their medical
       records publicized. Although it is well known that every human
       being defecates, no adult human being in our society wants a
       newspaper to show a picture of him defecating. The desire for
       privacy illustrated by these examples is a mysterious but deep
       fact about human personality.
Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1229 (7th Cir. 1993).
32                 OSTERGREN v. CUCCINELLI
Privacy, 90 Cal. L. Rev. 1087, 1105 (2002) ("One of the most
common understandings of privacy is that it constitutes the
secrecy of certain matters. Under this view, privacy is vio-
lated by the public disclosure of previously concealed infor-
mation."). Because this conception of privacy presupposes
secrecy, personal matters that have been publicly disclosed
can no longer be considered private. See id. at 1107 ("[T]he
view of privacy as secrecy often leads to the conclusion that
once a fact is divulged in public, no matter how limited or
narrow the disclosure, it can no longer remain private."). For
example, the Supreme Court embraced this reasoning in
Fourth Amendment cases indicating that one’s "reasonable
expectation of privacy" cannot encompass anything exposed
to the public or third parties. See California v. Greenwood,
486 U.S. 35, 40 (1988) (finding no reasonable expectation of
privacy in garbage because "plastic garbage bags left on or at
the side of a public street are readily accessible to animals,
children, scavengers, snoops, and other members of the pub-
lic"); United States v. Miller, 425 U.S. 435, 442 (1976) (find-
ing no reasonable expectation of privacy in personal financial
documents held by banks because "the documents obtained,
including financial statements and deposit slips, contain only
information voluntarily conveyed to the banks and exposed to
their employees in the ordinary course of business").

   The instant case involves a different conception of privacy
not predicated upon secrecy. Cox Broadcasting and Florida
Star addressed the privacy concern that disclosing certain per-
sonal matters (information one had hoped to keep secret)
might cause embarrassment or reputational damage. But peo-
ple do not feel embarrassed when asked to provide their SSN;
nor do they fear that their reputation will suffer when others
find out that number. People worry only about how their SSN
will be used—more specifically, about whether some unscru-
pulous person will steal their identity. The Fifth Circuit made
this same observation:

     [A]n individual’s informational privacy interest in
     his or her SSN is substantial. The privacy concern at
                       OSTERGREN v. CUCCINELLI                         33
       issue is not, of course, that an individual will be
       embarrassed or compromised by the particular SSN
       that she has been assigned. Rather, the concern is
       that the simultaneous disclosure of an individual’s
       name and confidential SSN exposes that individual
       to a heightened risk of identity theft and other forms
       of fraud.

Sherman v. U.S. Dep’t of the Army, 244 F.3d 357, 365 (5th
Cir. 2001); see also Nat’l Cable & Telecomms. Ass’n v. FCC,
555 F.3d 996, 1001 (D.C. Cir. 2009) ("[W]e do not agree that
the interest in protecting customer privacy is confined to pre-
venting embarrassment . . . ."). Accordingly, this case
involves a particular conception of privacy whereby one does
not mind publicity itself but nonetheless would prefer to con-
trol how personal information will be used or handled. Under
this conception, privacy does not hinge upon secrecy but
instead involves "the individual’s control of information con-
cerning his or her person." Nat’l Cable & Telecomms. Ass’n,
555 F.3d at 1001 (emphasis added and internal quotations
omitted).

   This difference affects our narrow-tailoring analysis
because Cox Broadcasting’s holding stemmed from the con-
ception of privacy predicated upon secrecy. The Supreme
Court noted that Georgia’s tort of public disclosure of private
information provided no remedy where the disclosed informa-
tion was already publicly available. See Restatement (Second)
of Torts § 652D cmt. b ("There is no liability when the defen-
dant merely gives further publicity to information about the
plaintiff that is already public."). The Court thus concluded
that "the interests in privacy fade when the information
involved already appears on the public record." Cox Broad.,
420 U.S. at 494-95. This makes sense where privacy hinges
upon secrecy because publicly accessible information could
not be considered private anymore and any emotional distress
resulting from disclosure would likely have already occurred.17
  17
     The emotional distress that a rape victim experiences because of pub-
lic disclosure of her identity occurs the moment she discovers that others
34                    OSTERGREN v. CUCCINELLI
But the reasoning makes noticeably less sense where privacy
hinges upon control. Whereas emotional distress resulting
from disclosure occurs only once when one discovers the pub-
licity, publicly accessible SSNs could be misused repeatedly
over time until they become less easily accessed. Further-
more, because SSNs are more easily accessed online than in
bound original land records, people worried about preventing
identity theft (rather than embarrassment) would indeed have
a considerable privacy interest against "merely giv[ing] fur-
ther publicity." Restatement (Second) of Torts § 652D cmt. b.

   The Supreme Court employed similar reasoning in United
States Department of Justice v. Reporters Committee for
Freedom of the Press, 489 U.S. 749 (1989). In that case,
reporters filed requests under the Freedom of Information
Act, 5 U.S.C. § 552, for criminal identification records,
known as "rap sheets," that the Federal Bureau of Investiga-
tion had created by collecting biographical data and criminal
history found in different state and local public records. The
government refused to disclose these rap sheets based on the
statutory exception for "records or information compiled for
law enforcement purposes . . . the production of [which] . . .
could reasonably be expected to constitute an unwarranted
invasion of personal privacy." 5 U.S.C. § 552(b)(7)(C). Argu-
ing that this exception was inapplicable, the reporters rea-
soned that "[b]ecause events summarized in a rap sheet have
been previously disclosed to the public . . . [the] privacy inter-
est in avoiding disclosure of a federal compilation of these
events approaches zero." Reporters Comm., 489 U.S. at 762-
63. The Supreme Court expressly rejected this "cramped
notion of personal privacy" and expounded as follows:

     [T]he common law and the literal understandings of
     privacy encompass the individual’s control of infor-

know her secret. The harm feared by someone whose SSN has been dis-
closed, however, does not occur upon disclosure but rather upon the mis-
use of that information.
                    OSTERGREN v. CUCCINELLI                   35
    mation concerning his or her person. In an organized
    society, there are few facts that are not at one time
    or another divulged to another. Thus the extent of the
    protection accorded a privacy right at common law
    rested in part on the degree of dissemination of the
    allegedly private fact and the extent to which the
    passage of time rendered it private.

Id. at 763. The Court then observed that "there is a vast differ-
ence between the public records that might be found after a
diligent search of courthouse files, county archives, and local
police stations throughout the country and a computerized
summary located in a single clearinghouse of information."
Id. at 764. In another case, the Court reiterated what this anal-
ysis makes clear: "An individual’s interest in controlling the
dissemination of information regarding personal matters does
not dissolve simply because that information may be available
to the public in some form." U.S. Dep’t of Def. v. Fed. Labor
Relations Auth., 510 U.S. 487, 500 (1994).

                               b.

   The instant case also differs in another respect from Cox
Broadcasting and Florida Star regarding narrow-tailoring.
There, the Supreme Court held that punishing truthful publi-
cation of private information was not narrowly tailored
because the government could have initially refused to dis-
close that information to the press. This rationale assumes that
the government could have easily prevented initial disclosure.
See Florida Star, 491 U.S. at 538 ("[W]here the government
itself provides information to the media, it is most appropriate
to assume that the government had, but failed to utilize, far
more limited means of guarding against dissemination than
the extreme step of punishing truthful speech."). That assump-
tion does not fully apply in this case.

   Both Cox Broadcasting and Florida Star involved situa-
tions in which a government employee created the document
36                 OSTERGREN v. CUCCINELLI
containing sensitive information that was later disclosed.
Thus, initial disclosure could have been avoided by not
recording the information or sealing the document from the
outset. In Florida Star, the Court recognized that the police
officer who prepared the incident report could have simply
omitted B.J.F.’s name. See id. Likewise, in Cox Broadcasting,
the government could have omitted the victim’s name from its
indictments or placed them under seal. See Cox Broad., 420
U.S. at 496 ("If there are privacy interests to be protected in
judicial proceedings, the States must respond by means which
avoid public documentation or other exposure of private
information.").

   This appeal presents a quite different situation. For the
most part, private attorneys (rather than the government) were
responsible for creating real estate documents containing peo-
ple’s SSNs and then submitting those documents for record-
ing in Virginia. The clerk of court could have inspected these
documents before recording them and redacted any SSNs, but
even this solution differs from Cox Broadcasting and Florida
Star, where the government did not have to search for the sen-
sitive information needing redaction. Given that every year
hundreds of thousands of documents are submitted for record-
ing in Virginia, inspecting each one would have been no small
undertaking. Most importantly, however, attorneys began fil-
ing documents containing SSNs long before Virginia could
have been expected to comprehend the current threat of iden-
tity theft. For this reason, we find inapplicable Cox Broad-
casting’s observation that "[b]y placing the information in the
public domain on official court records, the State must be pre-
sumed to have concluded that the public interest was thereby
being served." 420 U.S. at 495.

   Virginia currently prohibits attorneys from submitting real
estate documents for recording that contain unredacted SSNs.
See Va. Code § 17.1-227. Given the historical circumstances,
however, clerks of court still possess millions of land records,
over three percent of which probably contain unredacted
                      OSTERGREN v. CUCCINELLI                         37
SSNs. Inspecting all these records to find and redact SSNs
would be far more burdensome than sealing indictments and
police reports revealing rape victims’ identities. Moreover,
clerks cannot place original land records under seal while
completing such redaction because people must inspect them
to verify who owns what during real estate transactions. See
Va. Code § 17.1-208 (requiring that "any records and papers
of every circuit court that are maintained by the clerk of the
circuit court shall be open to inspection by any person"). Fur-
thermore, regarding land records available through secure
remote access, the parties agree that running software used for
redacting SSNs costs about four cents per page and has a one
to five percent error rate. Virginia thus faces considerable
obstacles in avoiding initial disclosure of sensitive informa-
tion that Cox Broadcasting and Florida Star did not have to
consider. Such realities plainly must factor into our narrow-
tailoring analysis.

                                   c.

   The factual differences between this case and Cox Broad-
casting and Florida Star suggest the need for a more nuanced
analytical approach to the Daily Mail standard’s narrow-
tailoring requirement. The Supreme Court’s recognition of
different conceptions of privacy—one focused upon secrecy
and incompatible with any disclosure, the other focused upon
control and consistent with limited disclosure—and the unre-
alistic challenge of preserving total secrecy in this situation
strongly suggest that Virginia should have more latitude to
limit disclosure of land records containing unredacted SSNs
than Cox Broadcasting and Florida Star allowed for protect-
ing rape victims’ anonymity. Specifically, the Court’s First
Amendment jurisprudence does not necessarily require that
Virginia redact SSNs from all original land records main-
tained in courthouse archives before someone like Ostergren
may be prevented from publishing them online.18 Ostergren’s
  18
    Ostergren took the contrary position below, arguing that all original
land records had to be redacted before Virginia could prevent Ostergren
38                     OSTERGREN v. CUCCINELLI
website supports this conclusion by recognizing the critical
difference between original land records available from court-
houses and digital land records available through secure
remote access:

     Once records are recorded at the courthouse, they
     become public (unless sealed by a judge) and anyone
     can get them. But shouldn’t we all have to drive to
     the Courthouse to see them? Yes, but sadly that is
     not the case anymore. Legislators have kowtowed to
     special interests and in VA, they voted specifically
     to allow these records online.

The Virginia Watchdog, http://www.opcva.com/watchdog/
RECORDS.html (last visited Apr. 26, 2010) (emphasis omit-
ted); see Reporters Comm., 489 U.S. at 764 (noting "a vast
difference between the public records that might be found
after a diligent search of courthouse files, county archives,
and local police stations throughout the country and a com-
puterized summary located in a single clearinghouse of infor-
mation").

   This certainly does not mean, however, that enforcing sec-
tion 59.1-443.2 against Ostergren would be constitutional. We
cannot conclude that prohibiting Ostergren from posting pub-
lic records online would be narrowly tailored to protecting
individual privacy when Virginia currently makes those same
records available through secure remote access without hav-
ing redacted SSNs. The record reflects that 15 clerks of court
have not finished redacting SSNs from their land records,

from publishing SSNs online. See J.A. 120 ("Well, I think that the consti-
tutional argument would still be solid even if the records were not avail-
able online, because they are open to anyone who wishes to see them.").
But suspending access to courthouse archives until Virginia completed
such an enormous redaction effort—requiring manual inspection of over
200 million physical documents—seems impossible because people
require access to land records for any real estate transaction.
                       OSTERGREN v. CUCCINELLI                          39
which are nonetheless available online. Under Cox Broadcast-
ing and its progeny, the First Amendment does not allow Vir-
ginia to punish Ostergren for posting its land records online
without redacting SSNs when numerous clerks are doing pre-
cisely that.19 Cf. Florida Star, 491 U.S. at 535 ("[W]here the
government has made certain information publicly available,
it is highly anomalous to sanction persons other than the
source of its release."). Virginia could curtail SSNs’ public
disclosure much more narrowly by directing clerks not to
make land records available through secure remote access
until after SSNs have been redacted.20

   In summary, Virginia’s failure to redact SSNs before plac-
ing land records online means that barring Ostergren’s pro-
tected speech would not be narrowly tailored to Virginia’s
interest in protecting individual privacy. For this reason, we
hold that enforcing section 59.1-443.2 against Ostergren for
the Virginia land records posted on her website would violate
the First Amendment. We thus affirm the district court’s
August 22, 2008, decision.
  19
      For the same reason, Virginia could not punish Ostergren for publish-
ing a SSN-containing land record that had accidentally been overlooked
during its imperfect redaction process—having a one to five percent error
rate—unless Virginia had first corrected that error. Even then, we leave
open whether under such circumstances the Due Process Clause would not
preclude Virginia from enforcing section 59.1-443.2 without first giving
Ostergren adequate notice that the error had been corrected.
   20
      Although suspending secure remote access until the redaction process
has ended would certainly make enforcing section 59.1-443.2 against
Ostergren more narrowly tailored, we leave open whether this safeguard
alone would be adequate under the Daily Mail standard. Once a greater
factual record has been developed on remand, the district court in fashion-
ing injunctive relief should consider whether other safeguards are also
constitutionally required. See, e.g., Florida Star, 491 U.S. at 534 ("The
government may classify certain information, establish and enforce proce-
dures ensuring its redacted release, and extend a damages remedy against
the government or its officials where the government’s mishandling of
sensitive information leads to its dissemination.").
40                  OSTERGREN v. CUCCINELLI
                              III.

   We next consider Ostergren’s challenge to the district
court’s award of injunctive relief. "We review an order grant-
ing an injunction for an abuse of discretion, reviewing factual
findings for clear error and legal conclusions de novo." Muff-
ley ex rel. NLRB v. Spartan Mining Co., 570 F.3d 534, 543
(4th Cir. 2009). The court entered

     a permanent injunction . . . against enforcement of
     Va. Code § 59.1-443.2 against any iteration of Oster-
     gren’s website, now or in the future, that simply
     republishes publicly obtainable documents contain-
     ing unredacted SSNs of Virginia legislators, Vir-
     ginia Executive Officers or Clerks of Court as part as
     [sic] an effort to reform Virginia law and practice
     respecting the publication of SSNs online.

Ostergren, 643 F. Supp. 2d at 770 (emphasis added). Oster-
gren claims this relief was too limited. Because her website
includes documents obtained from various States’ websites
revealing SSNs of non-Virginia public officials, Ostergren
contends that the injunction should have reached not only
"Virginia legislators, Virginia Executive Officers or Clerks of
Court" but also other public officials anywhere in the United
States. Id.

                              A.

   When Ostergren raised this issue below during a hearing
about the propriety and scope of injunctive relief, counsel for
the Attorney General stated that section 59.1-443.2 did not
reach non-Virginia public records and that, regardless, the
Attorney General would not prosecute Ostergren for publish-
ing such documents. Because the issue had never been dis-
puted, even prior to litigation, the district court declined to
decide the question because that would "become[] an advisory
opinion." J.A. 301-02. In essence, the court concluded that
                    OSTERGREN v. CUCCINELLI                     41
Ostergren failed to provide a case or controversy sufficient to
trigger federal judicial power. See Richmond Med. Ctr. For
Women v. Herring, 570 F.3d 165, 172 (2009) ("Article III . . .
extends the jurisdiction of courts only to cases and controver-
sies, thus precluding courts from issuing advisory opinions
. . . .").

   The precise issue the district court passed over was whether
the First Amendment prohibits Virginia from enforcing sec-
tion 59.1-443.2 against Ostergren for publishing on her web-
site public records that contain unredacted SSNs but were
obtained from other States’ websites. Before entertaining
Ostergren’s argument about this, we consider our own juris-
diction to decide that question. See Friedman’s, Inc. v. Dun-
lap, 290 F.3d 191, 197 (4th Cir. 2002) ("[T]he question of
whether we are presented with a live case or controversy is a
question we may raise sua sponte.").

   Article III gives federal courts jurisdiction only over
"Cases" or "Controversies." U.S. Const. art. III, § 2, cl. 1. Our
judicial power may be exercised only where "‘conflicting
contentions of the parties . . . present a real, substantial con-
troversy between parties having adverse legal interests, a dis-
pute definite and concrete, not hypothetical or abstract.’"
Miller v. Brown, 462 F.3d 312, 316 (4th Cir. 2006) (quoting
Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289,
298 (1979)). From this requirement courts developed the doc-
trine of ripeness. "[I]ts basic rationale is to prevent the courts,
through avoidance of premature adjudication, from entangling
themselves in abstract disagreements . . . ." Abbott Labs. v.
Gardner, 387 U.S. 136, 148 (1967). We assess ripeness by
"balanc[ing] the fitness of the issues for judicial decision with
the hardship to the parties of withholding court consider-
ation." Miller, 462 F.3d at 319 (internal quotations omitted).
Because "[t]he doctrine of ripeness prevents judicial consider-
ation of issues until a controversy is presented in clean-cut
and concrete form," id. at 318-19 (internal quotations omit-
ted), "problems such as the inadequacy of the record . . . or
42                 OSTERGREN v. CUCCINELLI
ambiguity in the record . . . will make a case unfit for adjudi-
cation on the merits," Scott v. Pasadena Unified Sch. Dist.,
306 F.3d 646, 662 (9th Cir. 2002) (internal quotations omit-
ted).

   Ostergren developed almost no evidentiary record to
inform our decision about the issue raised. The record does
not indicate from which States’ websites she obtained public
records containing unredacted SSNs, whether those records
had previously been publicly disclosed, or how these States
protected SSNs from public disclosure. We have only a stipu-
lation that her website "includes public records obtained from
government websites in other states." J.A. 86. We cannot
imagine how any court could decide the question now pre-
sented with such a paltry evidentiary record, particularly
given the fact-intensive inquiry required by Cox Broadcasting
and its progeny. Ostergren also failed to develop any legal
theory explaining why our First Amendment analysis about
Virginia’s land records should also encompass public records
from other States. Her attorney admitted at oral argument, "I
have not found a satisfactory answer to that question."
Finally, thus far the Attorney General does not believe that
section 59.1-443.2 would reach non-Virginia public records,
and seems opposed to prosecuting Ostergren for publishing
such documents. In short, we have no evidence, no argument,
and no underlying dispute for the thorny constitutional ques-
tion that Ostergren has raised. We therefore also have no
jurisdiction to decide that question. See California Bankers
Ass’n v. Shultz, 416 U.S. 21, 64 (1974) ("Passing upon the
possible significance of the manifold provisions of a broad
statute in advance of efforts to apply the separate provisions
is analogous to rendering an advisory opinion upon a statute
or a declaratory judgment upon a hypothetical case." (internal
quotations omitted)).

                              B.

  Although we decline to consider whether the First Amend-
ment prohibits Virginia from enforcing section 59.1-443.2
                    OSTERGREN v. CUCCINELLI                     43
against Ostergren for publishing non-Virginia public records
containing unredacted SSNs, that does not moot Ostergren’s
cross-appeal. We therefore proceed to consider whether the
district court abused its discretion by entering a permanent
injunction that protected only "republish[ing] publicly obtain-
able documents containing unredacted SSNs of Virginia legis-
lators, Virginia Executive Officers or Clerks of Court as part
as [sic] an effort to reform Virginia law and practice respect-
ing the publication of SSNs online." Ostergren, 643 F. Supp.
2d at 770.

   While district courts have broad discretion when fashioning
injunctive relief, their powers are not boundless. "Once a con-
stitutional violation is found, a federal court is required to tai-
lor the scope of the remedy to fit the nature and extent of the
constitutional violation." Dayton Bd. of Educ. v. Brinkman,
433 U.S. 406, 420 (1977) (internal quotations omitted); see
Missouri v. Jenkins, 515 U.S. 70, 88 (1995) ("[T]he nature of
the . . . remedy is to be determined by the nature and scope
of the constitutional violation." (internal quotations omitted)).
Because we found that enforcing section 59.1-443.2 against
Ostergren for the Virginia land records posted on her website
violated the First Amendment under Cox Broadcasting and its
progeny, we must consider whether the district court’s injunc-
tive relief was tailored to fit that violation. We are mindful
that "[w]hile a remedy must be narrowly tailored, that require-
ment does not operate to remove all discretion from the Dis-
trict Court in its construction of a remedial decree." United
States v. Paradise, 480 U.S. 149, 185 (1987).

    The district court tried "to frame a remedial injunction that
. . . accommodate[s] the First Amendment rights of Ostergren
and, at the same time, affords some protection to the innocent
members of the public who have no control of the release of
the public records containing their SSNs." Ostergren, 643 F.
Supp. 2d at 769. Although we commend the court’s conscien-
tious effort to find minimally disruptive equitable relief, we
conclude that its injunction was not tailored "to fit the nature
44                    OSTERGREN v. CUCCINELLI
and extent of [Virginia’s] constitutional violation." Brinkman,
433 U.S. at 420 (internal quotations omitted). The following
examples are illustrative.

   First, the injunction does not protect Ostergren in publish-
ing Virginia land records containing private individuals’
SSNs. Under our First Amendment analysis, Ostergren’s con-
stitutional right to publish Virginia land records containing
unredacted SSNs does not depend on the political status of
people whose SSNs are compromised. Therefore, restricting
injunctive relief to "the SSN-containing records of State legis-
lators, State Executive Officers and Clerks of Court, those
who actually can act to correct the problem," contradicts our
First Amendment holding. Id. at 770. The district court said
that this limitation "largely only ratifies Ostergren’s current
course of conduct and, as she herself stated, would not have
a seriously deleterious effect on her public advocacy." Id. But
these circumstances do not justify ignoring the First Amend-
ment. Furthermore, the record shows that Ostergren’s advo-
cacy did involve private individuals’ SSNs. In June 2008, the
clerk of court for Pulaski County, Arkansas, refused to
remove land records from the Internet pending SSN redaction
until Ostergren published land records showing several prom-
inent local citizens’ SSNs.

   Second, the injunction does not protect Ostergren in pub-
lishing Virginia land records that contain non-Virginia public
officials’ SSNs.21 Many non-Virginia public officials conduct
real estate transactions in Virginia and may have private
information exposed in Virginia land records. For example,
the record reflects that Ostergren published a land record from
  21
    Conversely, the injunction protects Ostergren in publishing non-
Virginia public records containing Virginia public officials’ SSNs. As we
have noted, however, the question of whether Virginia could enforce sec-
tion 59.1-443.2 against Ostergren for publishing non-Virginia public
records containing unredacted SSNs was not ripe for judicial consider-
ation. See ante at III.A.
                    OSTERGREN v. CUCCINELLI                    45
Fairfax County, Virginia, that contains General Colin Pow-
ell’s unredacted SSN. Nothing in our First Amendment analy-
sis justifies treating these records differently from other
Virginia land records. Thus, even allowing the distinction
between public and private individuals, the injunctive relief
still does not adequately remedy Virginia’s constitutional vio-
lation.

   For the reasons stated above, we conclude that the district
court abused its discretion by not "tailor[ing] the scope of the
remedy to fit the nature and extent of the constitutional viola-
tion." Brinkman, 433 U.S. at 420 (internal quotations omit-
ted); see United States v. Delfino, 510 F.3d 468, 470 (4th Cir.
2007) ("A district court abuses its discretion when it . . . fails
to consider judicially recognized factors constraining its exer-
cise of discretion . . . ."). We thus reverse the district court’s
June 2, 2009, decision and remand for further proceedings
consistent with this opinion.

                               IV.

   We recognize that on remand the district court will require
a more developed factual record to determine proper injunc-
tive relief. This includes evidence about the status and effec-
tiveness of Virginia’s current redaction efforts. Depending on
the scope of section 59.1-443.2, this may also include evi-
dence about non-Virginia public records that Ostergren would
publish on her website. Because our constitutional analysis
turned on how Virginia has handled public records rather than
on whose SSNs are being exposed, the district court should
frame the injunctive relief accordingly. The court should also
heed Florida Star’s warning "that the sensitivity and signifi-
cance of the interests presented in clashes between First
Amendment and privacy rights counsel relying on limited
principles that sweep no more broadly than the appropriate
context of the instant case." 491 U.S. at 533.
46                  OSTERGREN v. CUCCINELLI
                                         AFFIRMED IN PART,
                                         REVERSED IN PART,
                                            AND REMANDED

DAVIS, Circuit Judge, concurring:

   I am pleased to concur in the fine opinion of my good col-
league. I write separately to elaborate my view of one issue,
namely, the appropriate test for identifying and assessing in
First Amendment cases the existence of "a state interest of the
highest order."

   When evaluating whether a state’s asserted interest rises to
the level shared by those of "the highest order," courts must
consider and weigh heavily the state’s expressed views and its
conduct or they risk denuding First Amendment rights. In
Florida Star v. B.J.F., 491 U.S. 524, 537-38 (1989), the Court
explained that Florida’s statute failed to further a state interest
of the highest order for three reasons, the first of which was
that the appellant obtained the identifying information in
question from the government in consequence of official mis-
handling of the information. Id. at 538. This factor, combined
with the breadth and facial underinclusiveness of Florida’s
statute, led the Court to find "no such interest is satisfactorily
served by imposing liability under [the statute] to appellant
under the facts of this case." Id. at 541.

   Considering a state’s view and its actual conduct is particu-
larly important in First Amendment cases like this one, in
which the Commonwealth, a party to the case, undertakes to
punish an individual for re-publishing information initially
published by the Commonwealth itself. In such cases, courts
should not casually treat a "state interest of the highest order"
synonymously with a judicially-noticeable, constitutionally-
rooted, "compelling governmental interest," such as the eradi-
cation of racial discrimination. See Maj. Op. at 23. Rather, the
state’s dual role as publisher and re-publication punisher
necessitates a more searching analysis of its involvement. For
                       OSTERGREN v. CUCCINELLI                          47
this reason, while I agree with the observation in the majority
opinion that certain evolving "practices indicate a broad con-
sensus that SSNs’ public disclosure should be strictly cur-
tailed," Maj. Op. at 27, where, as here, an individual state has
not manifested its genuine embrace of that "consensus," then
judicially-noticed facts do not trump the state’s tangible
actions, nor can they render the state’s behavior an unimpor-
tant or minor aspect of the proper analysis.

   Thus, an analysis of a state’s view and its actual conduct in
furthering its asserted interest is imperative in striking the
proper balance, under the First Amendment, between pursuit
of "a state interest of the highest order," on the one hand, and,
on the other hand, the state’s efforts to restrict the exercise of
constitutionally-protected expressive activity. This is not to
say that "objective" data have no role to play in the analysis
of a federal court’s assessment of whether an asserted state
interest rises to become one "of the highest order." See Maj.
Op. at 23. But such a consideration should not, and must not,
supplant a fact-intensive inquiry into the state’s view and its
actual conduct in furthering its asserted interest.*

   In sum, when a state seeks to punish a speaker for repub-
lishing state-published information, the state should be
expected, in the words of a contemporary colloquialism, not
simply to talk the talk, but to walk the walk, as well. The dis-
trict court did not err in so concluding here.

   *Butterworth v. Smith, 494 U.S. 624 (1990), is not to the contrary.
There, the Supreme Court held unconstitutional a Florida statute that pro-
hibited a writer’s disclosure of his own grand jury testimony. Id. at 626.
In so holding, the Court considered whether other states maintain such a
rule and whether the Federal Rules prohibited the writer’s actions. Id. at
634-35. But of course, in Butterworth, the state never had control of the
information in question: the writer’s testimony. Thus, the Court had scant
reason to consider the actions of the state in safeguarding the information
because the state never controlled the information in the first place.